Citation Nr: 1331273	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  08-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Bechet's disease.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active duty service from August 1980 to July 1992, which includes service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina. 

In March 2010, the Board remanded the case for further development.

The Board also notes that the Veteran was afforded a November 2009 Travel Board hearing before a Veterans Law (VLJ).  Because that VLJ is no longer employed by the Board, the Veteran was offered the opportunity to attend another hearing, which she accepted.  In this regard, in March 2012, the Veteran and her son testified before the undersigned at the Board's offices in Washington, DC. The hearing transcripts are associated with the claims file and have been reviewed.

In April 2012, the Board remanded the appeal for additional development.  

In November 2012, the Veteran changed her representative from the The American Legion to the National Association for Black Veterans, Inc. as reflected on the title page.

In May 2013, the Board obtained a Veterans Health Administration (VHA) medical opinion.  The Veteran had an opportunity to review the VHA medical opinion and submit additional evidence in support of her claim.  

A review of the Virtual VA paperless claims processing system does not show any additional pertinent evidence that is not already associated with the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon notification of the May 2013 VHA medical opinion, the Veteran submitted additional evidence and requested review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 19.31.  The appeal is remanded for the AOJ to review all evidence submitted since it last addressed the issue on appeal in the November 2012 Supplemental Statement of the Case (SSOC).  Id.

Accordingly, the case is REMANDED for the following action:

Review all newly submitted evidence since the November 2012 SSOC with particular attention to the evidence submitted by the Veteran in July 2013 and the May 2013 VHA medical opinion.  Following consideration of all newly submitted evidence, re-adjudicate the issue on appeal.  If the determination remains adverse to the Veteran, return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


